DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-11 and 14-20 are pending and examined below. This action is in response to the claims filed 5/11/20.  

Examiner Note
This application has been transferred to a different examiner for all future examination. 

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/20 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 5/11/20, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 


MPEP 2106.04(a) Abstract Ideas teaches:
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)

Application of a control output from the results may overcome the rejection, for example if based on the results if some portion of the ship was controlled then it could no longer be a mental process.

Applicant's amendments filed 5/11/20, with respect to 35 USC 101 software program rejections have been fully considered in view of amendments filed 5/11/20 and are considered persuasive.  35 USC 101 rejections to claims 14 and 16 as being software programs have been withdrawn.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Broadest reasonable interpretations are disclosed below when they appear within the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure of a range is only discussed once in the specification and it is referring to a predetermined error range (¶48) and there is no disclosure of a range of a plurality of ranges of scope for improvement as stated within the claim. Therefore, range of scope for improvement is being interpreted using BRI to refer to the potential for improvement.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter as it could be a mental process. As part of the subject matter eligibility test, step 1, the material as claimed refers to a process, even one being performed by a simple computer given the steps of identifying, determining, calculating, and displaying.  For step 2a, while the claim amendments referring to at least one table do specify how the data is collected and analyzed, the claims still contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Simply acquiring information, identifying, determining and calculating based off of that then displaying results does not consist of material sufficient to overcome the rejection. Therefore 35 USC 101 rejections are maintained.
MPEP 2106.04(a) Abstract Ideas teaches:
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)
	
	For step 2b, there is nothing present within the claims providing significantly more.  Applicant’s remarks regarding the inclusion of the self-referential table is not valid because the table is a nondescript data structure and does not even explicitly disclose the self-referential ability of the table, but simply the utilization of a table as a memory storage dump. In Enfish, 

	It is noted that the application of a control output from the results may overcome the rejection, for example if based on the results if some portion of the ship was controlled then it could no longer be a mental process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bradenham et al. (US 2014/0336853).

a ship managing device for supporting an efficient voyage of a ship, the device comprising (Abstract): 
a memory configured to store at least one table providing a plurality of rates of fuel consumption, each rate of fuel consumption associated with a respective first voyage condition set by a combination of a trim, a ship speed, and a draft (¶23-24 and ¶40 – historic trip data corresponding to the recited first voyage condition where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft which is analyzed from a table which correlates the operational parameters with fuel consumption data); and 
a processor configured to: acquire a second voyage condition measured during a voyage of the ship, the second voyage condition set by a combination of a trim, a ship speed, and a draft (¶23-24 and ¶40-41 – current data relative to trip data corresponding to the recited second voyage condition where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft); 
identify from the at least one table a current rate of fuel consumption associated with the trim, the ship speed and the draft of the second voyage condition (Fig. 4 and ¶40-41 – current operation data correlated with fuel consumption data where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft); 
identify from the at least one table a lowest rate of fuel consumption when at least one of the trim, the ship speed and the draft of the second voyage condition is fixed and at least one of the trim, the ship speed and the draft of the second voyage condition varies (Fig. 4 and ¶39-41 – optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft); 
determine a deviation between the current rate of fuel consumption and the lowest rate of fuel consumption (Fig. 4 and ¶39-41 – optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate); 
calculate a scope for improvement rate of fuel consumption based on the deviation between the current rate of fuel consumption and the lowest rate of fuel consumption (Fig. 4 and ¶39-44 – performance computing device 12 may indicate the difference between the optimal speed and the required schedule maintenance speed corresponding to the recited scope of improvement for the deviation between current rate and lowest rate where optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate); and 
display the scope of improvement of rate of fuel consumption and the at least one of the trim, the ship speed and the draft associated with the lowest rate of fuel consumption that is not fixed to notify a user of an adjustment to the at least one of the trim, the ship speed and the draft to improve the fuel consumption of the ship (Fig. 4 and ¶39-44 – performance computing device 12 may indicate the difference between the optimal speed and the required schedule maintenance speed to provide information to ship operators that may be utilized to revise scheduling practices corresponding to the recited display scope of . 

Regarding claim 9, Bradenham further discloses determine a scope of reduction of fuel consumption estimated to be consumed in a remaining distance of the voyage based on the remaining distance of the voyage and the scope of improvement of rate of fuel consumption when the trim is varied (¶23 and ¶27 - excess time required to transit corresponding to the recited remaining distance of the voyage where trip information includes time and distance of voyage); and 
display the scope of reduction of fuel consumption associated with the scope of reduction of fuel consumption (Fig. 4 and ¶39-44 – providing information about the difference between current and optimal corresponding to the recited display the scope of reduction).  

Regarding claim 10, Bradenham further discloses identify which range of a plurality of ranges of scope for improvement of rate of fuel consumption the calculated scope for improvement of fuel consumption is within (range of scope for improvement is being interpreted using BRI to refer to the potential for improvement ¶44-46 – potential cost savings corresponding to the recited range of scope for improvement); 
and display indicia indicative of the identified range of scope for improvement of rate of fuel consumption (¶44-46 – potential cost savings including trip information, costs information and revenue information as well as optimal speeds and other values are displayed). 

Regarding claim 11, Bradenham further discloses wherein the first voyage condition of the at least one table includes weather conditions (¶23 – historic data may include wind state, air temperature, weather data, sea state (i.e., wave height, choppiness)).

Regarding claim 17, Bradenham further discloses subsequent second voyage conditions are measured during the voyage of the ship at a predetermined time interval (¶38-41 – obtained data is continually updated over relevant time periods or may even be real-time corresponding to the recited predetermined time intervals).  

Regarding claim 19, Bradenham further discloses each one of the ship speed and the draft of the second voyage condition is a fixed condition when identifying from the at least one table a lowest rate of fuel consumption (Fig. 4 and ¶39-44 – optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate. The schedule maintenance speed corresponding to the recited current fixed rate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenham et al. (US 2014/0336853), as applied to claims 8 and 14 above, in view of Naidenov et al. (US 4,872,118).

Regarding claims 15 and 16, Bradenham further discloses draft/trim and displacement information, ship speed data (¶23-24) but does not explicitly disclose the definitions of trip however Naidenov discloses a system for automated monitoring of trim and stability of a vessel including the trim is a difference between a forward draft and an aft draft of the ship, wherein the forward draft is a vertical distance from a bottom of the ship to a waterline at a forward location of the ship, and the aft draft is a vertical distance from the bottom of the ship to the waterline at an aft location of the ship (col. 3, lines 45-50 – where it is well known that the trim is the difference between the aft and fore draft).  
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trim definitions of Naidenov with the system for automatically optimizing ship performance of Bradenham in order to allow for better fuel management using various inputs such as trim, draft and speed.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenham et al. (US 2014/0336853), as applied to claim 8 above, in view of 
Gaynor et al. (US 7,143,363).

Regarding claims 18 and 20, Bradenham further discloses analyzing the amount of fuel needed for differing parameters effect on ship load demands including the trim, ship speed and draft varies (¶22-24) it does not explicitly disclose the use of predetermined increments.
However Gaynor discloses a method for displaying marine vessel information including the rate of fuel consumption associated with the first voyage condition is recorded by a predetermined increment (col. 4, lines 20-40 – preselected ranges and predetermined speeds based on the given conditions including trim, depth etc.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the preselected conditions of Gaynor with the system for automatically optimizing ship performance of Bradenham in order to assign preselected control parameters to ship control/display functions (Gaynor - col. 4, lines 20-40).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Kabel et al. (US 2013/0271301) discloses a marine vessel display system utilizing weight, width, draft, speed and more to determine and store fuel consumption rates (¶39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665